Citation Nr: 1142835	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-24 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for fatty liver, cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1978 to August 1998. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2008 by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO).

A Board hearing was held before the undersigned Veterans Law Judge at the RO in April 2011.  The transcript of the hearing is associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Veteran alleges that he currently suffers from fatty liver, cirrhosis of the liver, and diabetes mellitus, type II, all as a result of his military service. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by service or for aggravation of a pre-existing condition during service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306.  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between his/her service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for certain diseases, such as diabetes mellitus, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

A disorder may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d).

As stated above, the Veteran was afforded a hearing before the Board in April 2011 where he testified he was diagnosed with gastritis by Dr. P. K. D in 1999 at the Wright-Patterson Air Force Base, within one year after separation from his military service.  He stated that he was told that his liver specialist that the gastritis led to liver cirrhosis, fatty liver which led to diabetes.  

The Veteran's in-service treatment records are silent of any complaint or treatment for gastritis, any liver condition, or diabetes.  According to the Veteran's post-service treatment records, he has a current diagnosis for "cirrhosis of the liver without alcohol," fatty liver, and diabetes.  However, there is no indication that it is related to the Veteran's active duty.

The Veteran stated at the hearing that his primary care doctor was willing to offer an opinion regarding the onset of his current disability, which would most likely be during his active duty.  However, such evidence is absent from the record and the Veteran should be afforded another opportunity to obtain one.

Furthermore, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

The Veteran has not been afforded a VA examination regarding the current severity of his diagnoses and an opinion on the etiology of his disabilities.  As such, the Veteran must be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1. The AMC should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any medical providers who have treated him for his claimed disabilities.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  Specifically, the records from Dr. D from Wright-Patterson 

Air Force Base should be requested.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

In addition, the Veteran is asked to submit an opinion letter from his doctor regarding to etiology of his conditions as stated during his April 2011 Board hearing.

2. Once all outstanding records have been obtained and associated with the claims file, the Veteran should be afforded a VA examination(s) before an appropriate specialist(s) regarding his claimed fatty liver, cirrhosis of the liver, and diabetes mellitus, type II.  The examiner is asked to clarify each diagnosis and its current severity.  If the Veteran is diagnosed, the examiner is asked to opine as to whether it is at least as likely as not that any such disability manifested during, or as a result of, active military service.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinion rendered should be provided.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  Additionally, the examiner should discuss the Veteran's lay statements regarding in-service history and chronicity of symptomatology when discussing the offered opinion.

3. Thereafter, the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, he and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

